DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear from the description and drawings how the vertical plane extends through the storage container.  According to the drawings, the storage container is shifted rearwardly to allow for increased folding ability of the wing frames.  The description indicates that Figure 2b shows the vertical plane through the storage container, however inspection of Figure 2b does not appear to show this feature of vertical plane (38).  This claim will therefore not be examined on the merits.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 9 and  11-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser et al. (6,675,907).

Regarding claims 1, 11 and 15, Moser et al. discloses an agricultural distribution device and method of use comprising a frame with at least one storage container (29) for material to be distributed and a coupling device (11) for coupling the agricultural distribution device to a towing vehicle, which frame comprises the at least one storage container (29) and a central section (36) with the coupling device and a plurality of row units (31,33), which row units are arranged next to one another in defined row spacings from one another and which row units are provided for discharging the material to be distributed and which frame comprises at least two lateral wing assemblies (37,39) that can be pivoted on both sides of the central section about essentially horizontal pivot axes (95), with row units arranged on each frame lateral wing characterized in that:
The at least two lateral wing assemblies (37,39) are each pivotable between a working position (Figure 2) and a transport position (Figure 1)
In the working position their respective longitudinal extension directions are approximately aligned with a longitudinal extension direction of the central section (Figure 2) or extend approximately parallel to the longitudinal extension direction of the central section
In the transport position the at least two lateral wing assemblies (37,39) are pivoted about a pivoting angle of more than 90° and less than 180° and are deposited at least in part in an area above the at least one storage container (Figure 1)
A lifting actuator for pivoting the wing assemblies about a hinge
Wherein the wing assemblies are located below the hinge in the working position and above the hinge in the transport position

Regarding claims 2, 12 and 16, the at least two lateral wing assemblies (37,39) are pivoted in their transport position about a pivoting angle of more than 100° and less than 180°.

Regarding claims 3 and 13, Moser discloses a vertical plane extending parallel to the longitudinal extension direction of the central section of the frame or containing the central section of the frame and extending transversely to a horizontal longitudinal axis or a direction of the movement of the distributing device, within which vertical plane the lateral wing assemblies are both in their working position and in their transport position.

Regarding claim 5, in any position between their respective working position and their respective transport position the lateral wing assembles are within the vertical plane.

Regarding claim 8, Moser discloses the use of adjusting cylinders acted upon by fluid pressure to control the pivoting of the lateral wing assemblies between the transport and working positions.

Regarding claim 9, Moser discloses a storage container with a two part design (container and supports (45)) with recesses for receiving the lateral wing assemblies in the travel position.

Regarding claim 14, Moser discloses the device as described above wherein the device is transferred from a working position to a transport position or vice versa by pivoting its lateral wing assembles.

Regarding claim 21, Moser discloses a coupling device connected to the central toolbar for coupling the agricultural distribution device to a towing vehicle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (6,675,907).

Regarding claim 10, Moser et al. discloses the invention as described above, but fails to disclose that the center sectin could have 6, 8, 10 or 12 row units.  Moser does disclose that the wing units have approximately half as many row units as the central section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the row unit limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim(s) 6, 7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (6,675,907) as applied to claim1 above and further in view of Perelli (4,328,869).


Regarding claims 6 and 7, Moser et al. discloses the invention as described above, but fails to disclose that the wing assemblies are pivotable via at least two pivot axes arranged parallel (an angle of 180°) to one another.  Like Moser et al., Perelli also discloses an implement frame with pivotable wings.  Unlike Moser et al., Perelli discloses a wing lift hinge structure that includes multiple parallel pivot axes that allow for the wings to pivot between a working and transport position and also allows for the wings to float while in the working position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the multi axis pivot hinge of Perelli in the Moser frame as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would allow for floating in the working configuration thereby preventing damage to the wing frames and pivot mechanism.

Regarding claim 17, the combination discloses a pivotal range of between 135° and 170°.

Regarding claim 18, the combination discloses that the inner end of the tool bar is pivotally connected to the hinge and a toolbar wing actuator is connected between the hinge arm and the toolbar wing and operable to pivot the toolbar wing relative to the hinge arm.

Regarding claim 19, the combination discloses that the frame includes an actuator support (62) extending above the central toolbar and the lifting actuator comprises a linear actuator (60) mounted at a first end to the actuator support and connected at a second end to a linkage assembly (25) connected to the hinge arm (Perelli - Figure 3).

Regarding claim 20, the combination discloses that the linkage assembly comprises:
A linkage lever arm (52) pivotally connected at a lower end to the frame below  the hinge arm axis (59), the second end of the linear actuator pivotally connected to the linkage lever arm (52) proximate an upper end and an inner side thereof
A secondary link (56) pivotally connected at a distal end to the hinge arm between the hinge arm axis and the connection between the toolbar wing and the hinge arm, the secondary link (56) pivotally connected at an inner end to the linkage lever arm proximate an upper end and outer side thereof (Perelli – Figure 2 and 3)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671